Exhibit 10(z)


AMENDED AND RESTATED TERM NOTE

$7,920,000 Grand Rapids, Michigan
April 23, 2004


        FOR VALUE RECEIVED, the undersigned, Clarion Technologies, Inc., a
Delaware corporation (the “Company”), and the subsidiaries of the Company
signatory hereto (herein, the “Subsidiaries”, together with the Company and
their respective successors and assigns, the “Loan Parties”), jointly and
severally, promise to pay to the order of Bank One, NA, a national banking
association(herein, together with its successors and assigns, called the
“Bank”), the principal sum of Seven Million Nine Hundred Twenty Thousand and
00/100 DOLLARS ($7,920,000.00), payable in forty-seven (47) consecutive equal
monthly principal installments each in the amount of $80,006.40 on the tenth
(10th) day of each month commencing as of May 10, 2003 through March 10, 2007,
plus interest, with a final payment of the entire principal balance outstanding,
plus all accrued and unpaid interest, hereunder due on April 10, 2007. This
Amended and Restated Term Note (herein called this “Note”) is made pursuant to
an Amended and Restated Credit Agreement dated as of even date herewith among
the Loan Parties, the financial institutions, including the Bank, that are or
from time to time may become parties thereto, and Bank One, NA, a national
banking association with its main office in Chicago, Illinois, as agent (herein,
as the same may be amended, modified or supplemented from time to time,
including any agreement entered into in replacement thereof, called the “Credit
Agreement”).

        The Loan Parties further promise to pay to the order of Bank interest on
the aggregate unpaid principal amount hereof from time to time outstanding from
the date hereof until paid in full at such rates and at such times as shall be
determined in accordance with the provisions of the Credit Agreement. Accrued
interest shall be payable on the dates specified in the Credit Agreement.

        Payments of both principal and interest are to be made in the lawful
money of the United States of America in immediately available funds at Agent’s
principal office at 200 Ottawa Avenue, N.W., Grand Rapids, Michigan 49503, or at
such other place as may be designated by Agent to the Loan Parties in writing.

        This Note is a Term Note referred to in, evidences indebtedness incurred
under, and is subject to the terms and provisions of, the Credit Agreement. The
Credit Agreement, to which reference is hereby made, sets forth said terms and
provisions, including, but not limited to, those under which this Note may or
must be paid prior to its due date or may have its due date accelerated. Terms
used but not otherwise defined herein are used herein as defined in the Credit
Agreement. This Note is secured by the collateral described in and pursuant to
the Credit Agreement and various other Loan Documents referred to therein, and
reference is made thereto for a statement of terms and provisions of such
collateral security, a description of collateral and the rights of the Agent and
the Bank in respect thereof.

        In addition to, and not in limitation of, the foregoing and the
provisions of the Credit Agreement hereinabove referred to, the Loan Parties
further agree, subject only to any limitation imposed by applicable law, to pay
all expenses, including attorneys’ fees and expenses, incurred by the Agent and
the holder of this Note in seeking to collect any amounts payable hereunder
which are not paid when due, whether by acceleration or otherwise.

        All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

1

--------------------------------------------------------------------------------



        The liability of each Loan Party under this Note in general shall be
joint and several, and each reference herein to the Loan Parties shall be deemed
to refer to each such Loan Party. In furtherance and not in limitation of Bank’s
rights and remedies hereunder or at law, Bank may proceed under this Note
against any one or more of the Loan Parties in its absolute and sole discretion
for any Loan Parties’ obligations under the Credit Agreement or any other
liability or obligation of the Loan Parties arising hereunder.

        This Note is binding upon each Loan Party and their respective
successors and assigns, and shall inure to the benefit of Bank and its
successors and assigns. This Note is made under and governed by the laws of the
State of Michigan without regard to conflict of laws principles.

        This Note amends, restates, replaces and re-evidences the Bank’s pro
rata portion of the indebtedness contained in that certain Term Note dated as of
April 14, 2003, in the original principal amount of $13,000,000 payable by the
Loan Parties and nothing contained herein shall be construed as a novation of
the indebtedness evidenced thereby.


[SIGNATURES ON NEXT PAGE]

2

--------------------------------------------------------------------------------



(Signature Page to Amended and Restated Term Note)

        IN WITNESS WHEREOF, the Loan Parties have executed this Note as of the
day and year first above written.

CLARION TECHNOLOGIES, INC.


By: /s/ William Beckman
        ——————————————

        Its:    President
                ——————————————



CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC., its Member

By: /s/ William Beckman
        ——————————————

        Its:    President
                ——————————————



MITO PLASTICS, INC.


By: /s/ William Beckman
        ——————————————

        Its:    President
                ——————————————


3